ACCEPTED
                                                                                                                                             03-15-00271-CV
                                                                                                                                                     7904297
                                                                                                                                  THIRD COURT OF APPEALS
                                                                                                                                             AUSTIN, TEXAS
                                                                                                                                      11/19/2015 12:08:32 PM
                                                                                                                                           JEFFREY D. KYLE
                                                                                                                                                      CLERK
                                                        NO. 03-15-00271-CV

CYNTHIA WALKER,                                                            §                  IN THE THIRD DISTRICT
                                                                                                            FILED IN
                                                                                                                      3rd COURT OF APPEALS
INDIVIDUALLY AND ON                                                        §                                              AUSTIN, TEXAS
BEHALF OF THE ESTATE OF                                                    §                                         11/19/2015 12:08:32 PM
NORMAN WALKER;                                                             §                                            JEFFREY D. KYLE
                                                                                                                              Clerk
STEPHEN WALKER;                                                            §
STEPHANIE WALKER HATTON;                                                   §
JORDAN WALKER; AND                                                         §
CAREN ANN JOHNSON,                                                         §
     Appellant,                                                            §
                                                                           §
V.                                                                         §                  COURT OF APPEALS
                                                                           §
UME, INC. D/B/A CAMP HUACO                                                 §
SPRINGS; WWGAF, INC. D/B/A                                                 §
ROCKIN ‘R’ RIVER RIDES;                                                    §
WILLIAM GEORGE RIVERS; AND                                                 §
RICHARD DUANE RIVERS                                                       §
     Appellees.                                                            §                  AUSTIN, TEXAS


        APPELLEE WWGAF, INC. D/B/A ROCKIN ‘R’ RIVER RIDES’
      UNOPPOSED FIRST MOTION TO EXTEND TIME TO FILE BRIEF


TO THE FOURTH COURT OF APPEALS:

           Appellee WWGAF, INC. D/B/A ROCKIN ‘R’ RIVER RIDES (“Appellee

WWGAF”) asks the Court to extend the time to file their brief.

                                                       A. INTRODUCTION

           1.          Appellants are CYNTHIA WALKER, INDIVIDUALLY AND ON

BEHALF OF THE ESTATE OF NORMAN WALKER; STEPHEN WALKER;

KLL\SLD\G:\WPDOCS\4662001\WALKER V. WWGAF\PLEADINGS\APPEAL (3RD COA)\WWGAF - UNOPPOSED MOTION FOR EXTENSION TO FILE BRIEF.WPD
PAGE 1 OF 6
STEPHANIE WALKER HATTON; JORDAN WALKER; and CAREN ANN

JOHNSON; Appellees are UME, INC. D/B/A CAMP HUACO SPRINGS; WWGAF,

INC. D/B/A ROCKIN ‘R’ RIVER RIDES; WILLIAM GEORGE RIVERS; and

RICHARD DUANE RIVERS.

           2.          The Clerk’s Record in this case was filed on July 23, 2015.

           3.          Appellants’ brief was filed on October 28, 2015.

           4.          Appellees’ briefs are currently due to be filed on November 30, 2015.

           5.          Appellate counsel recently appeared in this matter and was not involved

in the motions practice at the trial court level. The Clerk’s Record alone consists of

2,270 pages. Appellants have presented six issues for review. Given the length of the

record, the number of issues presented, and the complexity of the case, counsel

requires additional time to fully and adequately address the issues before the Court.

           6.          Further, Appellee WWGAF’s counsel is currently and extensively

involved in briefing and motions practice related to the City of West, Texas v. CF

Industries Sales, LLC, et al; Cause No. 2013-2476-4, otherwise known as the West

Explosion Cases, pending in the 170th District Court of McLennan County, Texas.

This matter requires a significant expenditure of time and resources.

           7.          In addition to the forgoing, undersigned in involved in the following

matters:

KLL\SLD\G:\WPDOCS\4662001\WALKER V. WWGAF\PLEADINGS\APPEAL (3RD COA)\WWGAF - UNOPPOSED MOTION FOR EXTENSION TO FILE BRIEF.WPD
PAGE 2 OF 6
                       a.          Case No. 04-14-00781-CV; The City of Shavano Park v. Ard
                                   Mor, Inc. Texas Ardmor Properties, LP and Texas Ardmor
                                   Management, LLC; In the Fourth Court of Appeals District of the
                                   United States Court of Appeals, San Antonio, Texas;

                       b.          Case No. 04-14-00796-CV; Lockhill Ventures, LLC v. Ard Mor,
                                   Inc. Texas Ardmor Properties, LP and Texas Ardmor
                                   Management, LLC; In the Fourth District Court of Appeals, San
                                   Antonio, Texas;

                       c.          Case No. 13-15-00307-CV; Alan L. Hamilton, Individually and
                                   as Successor Trustee of the Hamilton Family Trust, and as
                                   Independent Executor of the Estate of Maurine P. Hamilton v.
                                   Daniel Davila, III; In the Thirteenth District Court of Appeals,
                                   Corpus Christi, Texas and Edinburg, Texas;

                       d.          Case No. 04-15-00537-CV; Joshua Kalinchuk v. JP Sanchez
                                   Construction Co.; In the Fourth District Court of Appeals, San
                                   Antonio, Texas;

                       e.          Case No. 15-51032; Karla El-Hajjami v. United Medical Centers;
                                   In the United States Court of Appeals for the Fifth Circuit;

                       f.          Case No. 04-15-000705-CV; Eaton Commercial, LP v. Paradigm
                                   Hotel SA Riverwalk LP; In the Fourth District Court of Appeals,
                                   San Antonio, Texas;

                       g.          Civil Case No. 1:14-cv-00215; Gaspar Gonzalez vs. Philadelphia
                                   Indemnity Insurance Company; In the United States District
                                   Court for the Southern District of Texas, Brownsville Division
                                   (Notice of Appeal filed 11/13/2015);

                       h.          Civil Case No. 5:14-CV-00039; Long Beach Development
                                   Associates, L.P. vs. Gold’s Texas Holdings Group, Inc. f/k/a
                                   Gold’s Texas LP, Inc. and Gold’s Gym International, Inc.; In the
                                   United States District Court for the Western District of Texas,
                                   San Antonio Division;

KLL\SLD\G:\WPDOCS\4662001\WALKER V. WWGAF\PLEADINGS\APPEAL (3RD COA)\WWGAF - UNOPPOSED MOTION FOR EXTENSION TO FILE BRIEF.WPD
PAGE 3 OF 6
                       i.          Civil Case No. 5:15-cv-00201; Road Repair LLC, v. Liberty
                                   Mutual Insurance Company, and H.L. Zumwalt; In the United
                                   States District Court for the Southern District of Texas; Laredo
                                   Division; and

                       j.          Cause No. D-1-GN-11-003133; David Feigleson, James Woolley
                                   and Judy Woolley v. MV Lakeway Partners, Ltd., et al.; In the
                                   261st Judicial District Court of Travis County, Texas.

           8.          Based on the forgoing, Appellee WWGAF requests an additional 60 days to file their

brief, extending the time until January 29, 2016.

           9.          No prior extensions of time to file the briefs have been requested or granted.

           10.         This extension is not sought for delay, but so that the complex legal issues involved

in the parties’ dispute can be developed and so that justice may be had.

           11.         Counsel for Appellants does not oppose this motion.

           12.         Counsel for all other Appellees does not oppose this motion.

                                                                  B. PRAYER

           13.         For these reasons, Appellee WWGAF prays that this Motion be granted and that this

Court grant an extension of time to file their brief until January 29, 2016, and for other and further

relief to which Appellee WWGAF may be entitled.




KLL\SLD\G:\WPDOCS\4662001\WALKER V. WWGAF\PLEADINGS\APPEAL (3RD COA)\WWGAF - UNOPPOSED MOTION FOR EXTENSION TO FILE BRIEF.WPD
PAGE 4 OF 6
                                                                                  Respectfully submitted,

                                                                                  COKINOS, BOSIEN & YOUNG



                                                                                  By       /s/ Karen L. Landinger
                                                                                              KAREN L. LANDINGER
                                                                                              State Bar No. 00787873
                                                                                              ANDRES R. GONZALEZ
                                                                                              State Bar No. 24032240
                                                                                              10999 West IH-10, Suite 800
                                                                                              San Antonio, Texas 78230
                                                                                              (210) 293-8700 (Office)
                                                                                              (210) 293-8743 (Landinger)
                                                                                              (210) 293-8752 (Gonzalez)
                                                                                              (210) 293-8733 (Fax)
                                                                                              klandinger@cbylaw.com
                                                                                              agonzalez@cbylaw.com

                                                                                  ATTORNEYS FOR APPELLEE,
                                                                                  WWGAF, INC. D/B/A ROCKIN ‘R’
                                                                                  RIVER RIDES



                                        CERTIFICATE OF CONFERENCE

      The undersigned hereby certified that Counsel for Appellee WWGAF has
conferred with Counsel for Appellants and Counsel for all other Appellees who do
not oppose this motion.



                                                                                     /s/ Karen L. Landinger
                                                                                  KAREN L. LANDINGER
                                                                                  ANDRES R. GONZALEZ
KLL\SLD\G:\WPDOCS\4662001\WALKER V. WWGAF\PLEADINGS\APPEAL (3RD COA)\WWGAF - UNOPPOSED MOTION FOR EXTENSION TO FILE BRIEF.WPD
PAGE 5 OF 6
                                              CERTIFICATE OF SERVICE

       I certify on November 19, 2015, I served a copy of the foregoing Appellee
WWGAF, INC. d/b/a Rockin ‘R’ River Rides’ Unopposed First Motion to Extend
Time to File Brief on the parties listed below by electronic service and that the
electronic transmission was reported as complete. My email address is
klandinger@cbylaw.com.

COUNSEL FOR APPELLANTS
           Clark Richards
           RICHARDS RODRIGUEZ & SKEITH
           816 Congress Avenue, Suite 1200
           Austin, Texas 78701
           (512) 476-0005 (Fax)
           (512) 476-1513 (Office)
           crichards@rrsfirm.com

COUNSEL FOR APPELLEES, UME, INC. D/B/A CAMP HUACO SPRINGS, WILLIAM GEORGE RIVERS,
AND RICHARD DUANE RIVERS
           Willie Ben Daw III
           DAW & RAY, LLP
           5718 Westheimer Road, Suite 1750
           Houston, Texas 77057
           (713) 266-3121 (Office)
           (713) 266-3188 (Fax)
           wbdaw@dawray.com



                                                                                     /s/ Karen L. Landinger
                                                                                  KAREN L. LANDINGER




KLL\SLD\G:\WPDOCS\4662001\WALKER V. WWGAF\PLEADINGS\APPEAL (3RD COA)\WWGAF - UNOPPOSED MOTION FOR EXTENSION TO FILE BRIEF.WPD
PAGE 6 OF 6